
	
		I
		111th CONGRESS
		1st Session
		H. R. 1338
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2009
			Ms. Lee of California
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to direct the Secretary of Education to make grants to States for
		  assistance in hiring additional school-based mental health and student service
		  providers.
	
	
		1.Short titleThis Act may be cited as the
			 Student Support
			 Act.
		2.School-based
			 mental health and student service providers
			(a)In
			 GeneralSubpart 14 of title V of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7269 et seq.) is amended—
				(1)by inserting after
			 the subpart heading the following:
					
						ASYSTEMS
				INTEGRATION; PROMOTION OF SCHOOL
				READINESS
						;
				and
				(2)by adding at the
			 end the following:
					
						BSCHOOL-BASED
				MENTAL HEALTH AND STUDENT SERVICE PROVIDERS
							5545.FindingsCongress finds the following:
								(1)The Surgeon
				General of the Public Health Service has found that although 1 in 10 children
				and adolescents suffer from mental illness severe enough to cause some level of
				impairment, in any given year fewer than 1 in 5 of these children receives
				needed treatment. The short- and long-term consequences of untreated childhood
				mental disorders are costly, in both human and fiscal terms.
								(2)School counselors, school psychologists,
				other qualified psychologists, child and adolescent psychiatrists, and school
				social workers are needed to help these children and to provide a variety of
				crucial support services.
								(3)Across the United
				States, there are insufficient resources for school-based counseling
				professionals, and often students do not get the help they need. The current
				national average ratio of students to school counselors in elementary and
				secondary schools is 561 to 1.
								(4)United States
				schools need more mental health professionals, and they need the flexibility to
				hire the professionals that will best serve their students.
								(5)According to the
				Institute of Medicine of the National Academy of Sciences, the maximum
				recommended ratio of—
									(A)students to school
				counselors is 250 to 1;
									(B)students to school
				psychologists is 1,000 to 1; and
									(C)students to school
				social workers is 800 to 1.
									(6)In some States, 1
				school counselor typically serves over 1,000 students. Ratios for school
				psychologists and school social workers are also extremely high. In some
				schools, there are no school-based mental health and student service providers
				available to assist students in times of crisis, or at any other time.
								(7)The number of
				students is expected to grow significantly over the next few years. During this
				time, many school-based mental health professionals who currently serve the
				Nation’s youth will retire.
								(8)Model programs
				using school-based mental health and student service providers have reduced
				school suspensions, reduced referrals to the principal’s office, reduced the
				use of weapons, force, and threats, and increased students’ feelings of
				safety.
								5546.PurposesThe purposes of this chapter are to assist
				States and local educational agencies in hiring additional school-based mental
				health providers, including additional school counselors, school psychologists,
				other qualified psychologists, child and adolescent psychiatrists, and school
				social workers to achieve each of the following:
								(1)To reduce the
				ratios of school-based mental health and student service providers to students
				in elementary and secondary schools in the United States to the following
				minimum ratios recommended by the Institute of Medicine of the National Academy
				of Sciences in its 1997 report Schools and Health: Our Nation’s
				Investment:
									(A)1 school counselor
				for every 250 students;
									(B)1 school
				psychologist for every 1,000 students; and
									(C)1 school social
				worker for every 800 students.
									(2)To provide
				school-based mental health and student services.
								(3)To remove
				emotional, behavioral, and psychosocial barriers to learning so as to enhance
				students' classroom preparedness and ability to learn.
								(4)To support school
				staff and teachers in improving classroom management, conducting behavioral
				interventions to improve school discipline, and developing the awareness and
				skills to identify early warning signs of violence and the need for mental
				health services.
								(5)To support
				parental involvement in improving the school behavior and academic success of
				their children.
								5547.DefinitionsIn this chapter, the following definitions
				apply:
								(1)ChildThe
				term child means an individual who is not less than 5 years old
				and not more than 17 years old.
								(2)Child and
				adolescent psychiatristThe term child and adolescent
				psychiatrist has the meaning given such term in section 5421(e).
								(3)Child in
				povertyThe term child in poverty means a child from
				a family with an income below the poverty line.
								(4)Mental health
				and student service providerThe term mental health and
				student service provider means a qualified individual who provides
				mental health and student services, including any individual who is a qualified
				school counselor, a qualified school psychologist or any other qualified
				psychologist, a child or adolescent psychiatrist, or a qualified school social
				worker.
								(5)Mental health
				and student servicesThe term mental health and student
				services includes direct, individual, and group services provided to
				students, parents, and school personnel by mental health and student service
				providers, and the coordination of prevention strategies in schools or
				community-based programs.
								(6)Other qualified
				psychologistThe term other qualified psychologist
				has the meaning given such term in section 5421(e).
								(7)Poverty
				lineThe term poverty line means the poverty line
				(as defined by the Office of Management and Budget, and revised annually in
				accordance with section 673(2) of the Community Services Block Grant Act (42
				U.S.C. 9902(2)) applicable to a family of the size involved.
								(8)School
				counselorThe term school counselor means an
				individual who has documented competence in counseling children and adolescents
				in a school setting and who—
									(A)possesses State
				licensure or certification granted by an independent professional regulatory
				authority;
									(B)possesses national
				certification in school counseling or a specialty of counseling granted by an
				independent professional organization; or
									(C)holds a minimum of
				a master’s degree in school counseling from a program accredited by the Council
				for Accreditation of Counseling and Related Educational Programs or the
				equivalent.
									(9)School
				psychologistThe term school psychologist means an
				individual who—
									(A)possesses a
				minimum of 60 graduate semester hours in school psychology from an institution
				of higher education and has completed 1,200 clock hours in a supervised school
				psychology internship, of which 600 hours shall be in a school setting;
									(B)possesses State
				licensure or certification in school psychology in the State in which the
				individual works; or
									(C)possesses national
				certification by the National School Psychology Certification Board.
									(10)School social
				workerThe term school social worker means an
				individual who—
									(A)holds a master’s
				degree in social work from a program accredited by the Council on Social Work
				Education;
									(B)is licensed or
				certified by the State in which services are provided; or
									(C)possesses a
				national credential or national certification as a school social work
				specialist granted by an independent professional organization.
									(11)StateThe
				term State means each of the several States, the District of
				Columbia, and the Commonwealth of Puerto Rico.
								5548.School-based
				mental health and student service provider grant program
								(a)In
				GeneralIn accordance with this chapter, the Secretary shall make
				grants to eligible States to assist local educational agencies in those States
				in hiring additional school-based mental health and student service
				providers.
								(b)Allocation of
				FundsFrom the total amount appropriated for a fiscal year to
				carry out this chapter, the Secretary shall—
									(1)make available 1
				percent of such amount to the Secretary of the Interior (on behalf of the
				Bureau of Indian Affairs) and the outlying areas for activities that carry out
				the purposes of this chapter; and
									(2)make available in
				the form of grants to each eligible State an amount equal to the sum of—
										(A)an amount that
				bears the same relationship to 50 percent of such total amount as the number of
				children in poverty who reside in the State bears to the number of such
				children in all States; and
										(B)an amount that
				bears the same relationship to 50 percent of such total amount as the number of
				children enrolled in public and private nonprofit elementary schools and
				secondary schools in the State bears to the number of children enrolled in all
				such schools in all States.
										(c)Minimum
				GrantNotwithstanding subsection (b), no grant under this section
				shall be for an amount less than $1,000,000.
								(d)ReallocationThe
				Secretary shall reallocate to States that have received approval under
				subsection (e)(2) any funds allocated under subsection (b) to a State that
				fails to submit an application that is approved by the Secretary.
								(e)Application by
				State
									(1)In
				generalTo be eligible to receive a grant under this chapter, a
				State shall submit an application to the Secretary at such time, in such
				manner, and containing such information as the Secretary may require.
									(2)ApprovalThe
				Secretary may not approve an application under this subsection unless the State
				submitting the application—
										(A)presents a plan,
				which the Secretary considers to be reasonable, under which the State will make
				grants, in accordance with the purposes of this chapter, to local educational
				agencies to fund the hiring of additional school counselors, school
				psychologists, other qualified psychologists, child and adolescent
				psychiatrists, and school social workers; and
										(B)provides an
				assurance that the State will provide the matching amount required under
				subsection (g).
										(f)Use of Funds by
				State
									(1)In
				generalIn accordance with this subsection, the total of the
				amounts made available to a State under this section and the amounts of the
				non-Federal match required under subsection (g) may only be used by a State to
				make grants to local educational agencies to assist such agencies in hiring
				additional school-based mental health and student service providers.
									(2)Administrative
				costsIn each fiscal year, a State may use not more than 5
				percent of the assistance made available to it under this chapter for the
				administrative costs of the State in carrying out the State’s responsibilities
				under this chapter.
									(3)Allocation of
				fundsIn making grants in accordance with this subsection, the
				State shall allocate from the total described in paragraph (1) to each local
				educational agency an amount equal to the sum of—
										(A)an amount that
				bears the same relationship to 50 percent of such total as the number of
				children in poverty who reside in the school district served by the local
				educational agency bears to the number of such children who reside in all the
				school districts in the State; and
										(B)an amount that
				bears the same relationship to 50 percent of such total as the number of
				children enrolled in public and private nonprofit elementary schools and
				secondary schools in the school district served by the local educational agency
				bears to the number of children enrolled in all such schools in the
				State.
										(4)Minimum
				grantNotwithstanding paragraph (3), no grant made by a State in
				accordance with this subsection shall be for an amount less than
				$50,000.
									(5)Source of
				dataFor purposes of paragraph (3), the State shall use data from
				the most recent fiscal year for which satisfactory data are available, except
				that the State may adjust such data, or use alternative child poverty data, if
				the State demonstrates to the Secretary’s satisfaction that such adjusted or
				alternative data more accurately reflect the relative incidence of children who
				are living in poverty and who reside in the school districts in the
				State.
									(6)Application by
				local educational agenciesA State may require that, in order to
				be eligible for a grant made by the State in accordance with this subsection, a
				local educational agency shall submit an application to the State at such time,
				in such manner, and containing such information as the State may
				require.
									(g)Matching
				Funds
									(1)In
				generalAs a condition of receiving a grant under this section,
				the Secretary shall require that a State provide from non-Federal sources an
				amount equal to the amount of the grant.
									(2)Local
				contributionIn making grants to local educational agencies in
				accordance with this subsection, a State may require that a local educational
				agency match a portion of the amount of the grant made to the agency.
									(3)FormThe
				non-Federal share required by this subsection may be provided in cash or in
				kind, fairly evaluated, and may include facilities, equipment, or
				services.
									(h)Funds To Be
				SupplementaryAssistance made available under this chapter shall
				be used to supplement, and may not supplant, Federal, State, or local funds
				used for employing school-based mental health and student service
				providers.
								(i)Data Collection
				and Report
									(1)In
				generalFor each fiscal year for which it receives assistance
				under this chapter, a State shall collect data describing how the assistance is
				used.
									(2)ReportNot
				later than 1 year after assistance is made available to a State under this
				chapter, the State shall transmit to the Secretary a report on the data
				described in paragraph (1), including information with respect to each local
				educational agency to which the State made a grant with assistance made
				available under this chapter—
										(A)the number of
				school counselors, school psychologists, other qualified psychologists, child
				and adolescent psychiatrists, and school social workers employed by local
				educational agency; and
										(B)the ratio of
				students to school counselors, the ratio of students to school psychologists or
				other qualified psychologists, the ratio of students to child and adolescent
				psychiatrists, and the ratio of students to school social workers.
										(3)Source of
				fundsA State may use a portion of the assistance permitted to be
				used for administrative costs to carry out its responsibilities under this
				subsection.
									(4)PublicationThe
				Secretary shall make data received under this subsection publicly available on
				an annual basis.
									5549.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this chapter $100,000,000 for each
				of fiscal years 2010 through
				2018.
							.
				(b)Clerical
			 AmendmentsThe table of contents for the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6301 et seq.) is amended by amending the items
			 relating to subpart 14 of title V to read as follows:
				
					
						Subpart 14—Grants to Improve the Mental
				Health of Children
						CHAPTER A—SYSTEMS INTEGRATION; PROMOTION
				OF SCHOOL READINESS
						Sec. 5541. Grants for the integration of
				schools and mental health systems.
						Sec. 5542. Promotion of school readiness
				through early childhood emotional and social development.
						CHAPTER B—SCHOOL-BASED MENTAL HEALTH AND
				STUDENT SERVICE PROVIDERS
						Sec. 5545. Findings.
						Sec. 5546. Purposes.
						Sec. 5547. Definitions.
						Sec. 5548. School-based mental health and
				student service provider grant program.
						Sec. 5549. Authorization of
				appropriations.
					
					.
			
